Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J.), rendered June 22, 2004, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4Va to 9 years, unanimously affirmed.
The court properly exercised its discretion in declining to give defendant a second chance to complete a drug treatment program after he originally absconded, in direct violation of the terms of his agreement and with the express understanding that if he did so he would be sentenced to 4V2 to 9 years. Defendant’s constitutional argument is unpreserved (see People v Ruz, 70 NY2d 942, 943 [1988]; People v Ingram, 67 NY2d 897, 899 [1986]), and we decline to reach it in the interest of justice. Were we to reach this claim, we would reject it.
We perceive no basis for reducing the sentence. Concur— Friedman, J.P., Sullivan, Nardelli, Gonzalez and Sweeny, JJ.